SHORTELL LAW LLC
Caitlin Shortell ABA # 0401025
911 W. 8th Avenue, Suite 204
Anchorage, Alaska 99501
Telephone: (907) 272-8181
Facsimile: 1 (888)
cs.sgalaw@gmail.com

Heather Gardner ABA # 0111079
4141 B Street, Suite 410
Anchorage, Alaska 99503
Telephone: (907) 375-8776
Facsimile: 1 (888) 526-6608
hgardnerlaw@gmail.com

Counsel for Denali Nicole Smith

                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ALASKA

DENALI NICOLE SMITH,
                                             )
                                       Plaintiff,
                                             )
                                             )
        vs.                                  D
                                             E
MICHAEL DUNLEAVY, in his official            C
capacity of Governor of the State of Alaska, L
KEVIN CLARKSON, in his official
capacity as Attorney General of the State of
Alaska, BRUCE TANGEMAN, in his
official capacity as Commissioner of the
State of Alaska, Department of Revenue,
ANNE WESKE, in her official capacity as
Director of the Permanent Fund Division,     Case No. 3:19-cv-00298-HRH
State of Alaska, Department of Revenue,
                                             Scheduling and Planning Conference
                             Defendants.     Report Pursuant to Civil Form 26(f)




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv- 00298-HRH
                                                                                   1
CIVIL FORM 26(F)
 Case 3:19-cv-00298-HRH Document 12 Filed 12/20/19 Page 1 of 10
                SCHEDULING AND PLANNING CONFERENCE REPORT

I.       Meeting.

         In accordance with Rules 16(a) and 26(f), Federal Rules of Civil Procedure,

and with Local Civil Rules 16.1 and 26.1(b), the parties conferred on December

16, 2019 and December 17, 2019; the following persons participated: Caitlin

Shortell for Denali Nicole Smith and Rebecca Cain for Governor Dunleavy,

Attorney General Clarkson, Commissioner Tangeman, and Director Anne Weske.

The parties recommend the following:

II.      Discovery Plan.

         A.     Timing, Form and Disclosure Requirements. Please refer to

                Rule 26(f)(3)(A), Federal Rules of Civil Procedure. Are there changes

                that the parties are proposing to that rule for this case under

                Rule 26(a)?

                Yes            No X

                B.             Initial Disclosures / Preliminary Witness Lists.

                1. The information required by Rule 26(a)(1), Federal Rules of Civil

                      Procedure:

                      (a)          Has been exchanged by the parties.

                      (b) X        Will be exchanged by the parties on or before

                               February 18, 2020.


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv- 00298-HRH
                                                                                   2
CIVIL FORM 26(F)
 Case 3:19-cv-00298-HRH Document 12 Filed 12/20/19 Page 2 of 10
                2. Preliminary witness lists:

                      (a)          Have been exchanged by the parties.

                      (b) X        Will be exchanged by the parties on or before March

                               23, 2019.

                3. Disclosure Statement.             The disclosure requirements of

                      Rule 7.1, Federal Rules of Civil Procedure:

                      (a)          Have been complied with.

                      (b)          Compliance will be accomplished on or before

                      (c) X        Rule 7.1 is not applicable.

         C.     Subjects and Timing of Discovery. See Rule 26(f)(3)(B), Federal

                Rules of Civil Procedure.

                1. List the subjects on which discovery may be needed:

Counsel for Plaintiff and Defendants did not agree as to all the subjects for
discovery and will take this up at the conference.



                2. Should discovery be conducted in phases or limited to or

                      focused on particular issues? Yes          No X

                3. Absent good cause, the proposed date for completion of all

                      discovery should be no later than twelve months from the

                      date of this report.



SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv- 00298-HRH
                                                                                         3
CIVIL FORM 26(F)
 Case 3:19-cv-00298-HRH Document 12 Filed 12/20/19 Page 3 of 10
                4. Final Discovery Witness List. A final discovery witness list

                      disclosing all lay witnesses whom a party may wish to call at

                      trial shall be served and filed on October 23, 2020.

                5. Close of Fact Discovery. Fact discovery will be completed

                      on or before December 16, 2020.

                6. Expert Discovery. See Rule 26(a)(2), Federal Rules of Civil

                      Procedure.

                      Expert disclosures (reports) required by Rule 26(a)(2) will be

                               disclosed:

                               By plaintiff on or before September 15, 2020, and by

                                  defendant(s) on or before October 15, 2020.

                               Rebuttal reports on or before 30 days from the service of

                                  the report being rebutted.

                               Expert witness discovery (include depositions) shall be

                               completed by: December 16, 2020.

         D.     Preserving Discovery and Electronically Stored Information (ESI)

                1. Are there issues about the disclosure, discovery, or preservation of

                      ESI, including the form or format in which it should be produced?

                      See Rule 26(f)(3)(C), Federal Rules of Civil Procedure.

                      Yes         No X


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv- 00298-HRH
                                                                                           4
CIVIL FORM 26(F)
 Case 3:19-cv-00298-HRH Document 12 Filed 12/20/19 Page 4 of 10
                2. Please state how ESI should be produced: To the extent

                      possible, electronically stored information will be provided in

                      its native format.

                3. Are there issues with preserving non-ESI discovery?

                       Yes           No X

         E.     Claims of Privilege or Protection of Attorney Work Product

                See Rule 26(f)(3)(D), Federal Rules of Civil Procedure.

                1.             There is no indication that this will be an issue.

                2.             The    parties   have   entered    into   a   confidentiality

                               agreement.


                3. X           The parties will file their proposed confidentiality

                               agreement on or before March 16, 2020.

         F.     Limitations on Discovery. See Rule 26(f)(3)(E), Federal Rules

                of Civil Procedure.

                1. X           The limitations contained in Rules 26(b), 30, and 33,

                               Federal Rules of Civil Procedure, and in Local Civil Rules

                               30.1 and 36.1, will apply except as indicated below.




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv- 00298-HRH
                                                                                               5
CIVIL FORM 26(F)
 Case 3:19-cv-00298-HRH Document 12 Filed 12/20/19 Page 5 of 10
                2.             The maximum number of depositions by each party will

                               not be limited.

                               (a)    Depositions will not exceed [number] hours as to

                                      any deponent.

                               (b)    Depositions will not exceed [number] hours as to

                                      non-party deponents.

                               (c)    Depositions will not exceed [number] hours as to

                                      party deponents.

                3.             The maximum number of interrogatories posed by each

                               party will not exceed [number].

                4.             The maximum number of requests for admissions posed

                               by each party will not exceed [number] .

                5.             Other limitations: none.

         G.     Supplementation of Disclosures and Discovery Responses.

                Please refer to Rule 26(e)(1) and (e)(2), Federal Rules of Civil

                Procedure. Do the parties request that the Court enter an order that is

                different from these rules (e.g. supplementation at 30-day intervals)?

                Yes            No X    [If yes, explain: ]




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv- 00298-HRH
                                                                                         6
CIVIL FORM 26(F)
 Case 3:19-cv-00298-HRH Document 12 Filed 12/20/19 Page 6 of 10
III.     Pretrial Motions.

         A.     Are there preliminary motions as to jurisdiction, venue, arbitration,

                and/or statutes of limitation that should be filed within 60 days?

                Yes            No X   [If yes, explain: ]

         B.     Motions must be served and filed within the times specified in applicable

                rules.         Complete the following only if the parties are proposing

                deadline(s) that are different from the applicable rules:

                1. Motions to amend pleadings or add parties will be filed not later than

                      60 days from the date of the Pretrial Scheduling Order . Thereafter,

                      a party must seek leave of the Court to modify this deadline. See

                      Rule 16(b)(3)(A) and (4), Federal Rules of Civil Procedure.

                2. Motions under the discovery rules will be filed not later than

                      December 2, 2020.

                3. Dispositive motions (including motions for summary judgment) will

                      be filed not later than November 16, 2020.

                4. Motions to exclude expert testimony shall be filed and served not

                      later than November 16, 2010.

 IV.     Trial.

         A.     The case is expected to take 10 days to try.

         B.     Has a jury trial been demanded? Yes         No X


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv- 00298-HRH
                                                                                        7
CIVIL FORM 26(F)
 Case 3:19-cv-00298-HRH Document 12 Filed 12/20/19 Page 7 of 10
         C.     Is the right to jury trial disputed? Yes      No X

         D.     The parties do not request the scheduling of a trial date at this time.1

                1. If a trial date is requested at this time, the parties’ report shall

                      include a minimum of three alternative dates for the start of the trial,

                      at least two of which are 5 to 7 months from the close of all

                      discovery.

                2. If a trial date is not established at this time, the court will call upon

                      the parties to certify that the case is ready for trial as provided in

                      Local Civil Rule 40.1(b).

V.       Other Provisions.

         A.     Court Conference. The parties do request a conference with the court

                before entry of a scheduling order.

         B.     Consent to Proceed before a Magistrate Judge.

                The parties do not consent to trial before a magistrate judge.




1
  The decision of whether to establish a trial date at this stage of the proceedings rests
with the discretion of the assigned judge. Counsel and self-represented parties are
advised to contact the assigned judge’s Data Quality Analyst (DQA) to determine the
judge’s practice for establishing a trial date.


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv- 00298-HRH
                                                                                            8
CIVIL FORM 26(F)
    Case 3:19-cv-00298-HRH Document 12 Filed 12/20/19 Page 8 of 10
         C.     Early Settlement / Alternative Dispute Resolution.

                1. Do the parties request immediate assistance by way of a

                      settlement conference or alternative dispute resolution?

                      Yes        No X     [If yes, explain: ]

                2. Do the parties wish to consider private mediation or a

                      settlement conference with a judicial officer of this court at a

                      later date?

                      Yes        No X

         D.     Related Cases. Are the parties aware of any related cases as defined

                by Local Civil Rule 16.1(e)? Yes            No X       [If yes, describe: ]

VI.      Report Form.

         A.     Have the parties experienced a problem in using this form?

                Yes            No X   [If yes, explain: ]

         B.     Are there additional subjects that the parties would propose to add to

                this form? Yes           No X    [If yes, explain: ]

         DATED: December 20, 2019 at Anchorage, Alaska.

         By: ____________/s/_______________
         Caitlin Shortell #0405027
         Counsel for Plaintiff

         By: ____________/s/_______________
         Heather Gardner #0111079
         Counsel for Plaintiff


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv- 00298-HRH
                                                                                              9
CIVIL FORM 26(F)
 Case 3:19-cv-00298-HRH Document 12 Filed 12/20/19 Page 9 of 10
         By: __________/s/_________________
         Rebecca Cain # 9811056
         Chief Assistant Attorney General
         Counsel for Defendants

         Certificate of Service

         I, Caitlin Shortell, certify that on December 20, 2020, I filed the foregoing
         on the Court’s electronic filing system, which sent an electronic NEF to all
         parties, and that all parties are users.

         ________/s/______________
         Caitlin Shortell




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv- 00298-HRH
                                                                                     10
CIVIL FORM 26(F)
Case 3:19-cv-00298-HRH Document 12 Filed 12/20/19 Page 10 of 10
